Exhibit 10.4
Execution Copy
NONCOMPETITION AND NONSOLICITATION AGREEMENT
     This Noncompetition and Nonsolicitation Agreement (this “Agreement”) is
made and entered into as of December 29, 2010 (the “Agreement Date”), by and
among PGxHealth, LLC, a Delaware limited liability company (“Seller”), Clinical
Data, Inc., a Delaware corporation (“Seller Parent”), and Transgenomic, Inc., a
Delaware corporation (“Buyer”). Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings given to them in the Purchase
Agreement (as defined below).
RECITALS
     Whereas, Seller, Seller Parent and Buyer have entered into that certain
Asset Purchase Agreement, dated as of November 29, 2010, as amended by that
certain Amendment to Asset Purchase Agreement, dated December 29, 2010, by and
among Seller, Seller Parent and Buyer (together, the “Purchase Agreement”);
     Whereas, in connection with and as a condition to Buyer’s obligation to
consummate the acquisition of the Assets from Seller and Seller Parent pursuant
to the Purchase Agreement (the “Sale”), and to enable Buyer to secure more fully
the benefits of the Sale, Buyer has required that Seller and Seller Parent enter
into this Agreement; and
     Whereas, each of Seller and Seller Parent believe that the restrictions set
forth in this Agreement are just and reasonable in light of the Sale and are
entering into this Agreement in order to induce Buyer to consummate the Sale and
the other transactions contemplated by the Transaction Documents.
     Now, Therefore, in consideration of the foregoing and the respective
covenants, agreements and representations and warranties set forth herein, the
parties to this Agreement, intending to be legally bound, hereby agree as
follows:
AGREEMENT
1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
     1.1 “Affiliate” shall mean, with respect to any Person, a direct or
indirect wholly-owned subsidiary of such Person.
     1.2 “Business” shall mean the business of: (i) providing the proprietary
FAMILION family of genetic tests for inherited cardiac syndromes; and
(ii) developing and commercializing other proprietary genetic and related
biomarker tests, other than any proprietary genetic and related biomarker tests
of or relating to the Seller’s therapeutic development business, which, for the
avoidance of doubt, does not and will not include any proprietary genetic and
related biomarker tests included in the Assets.

 



--------------------------------------------------------------------------------



 



     1.3 “Competitive Business” means any business, whether conducted within or
outside of the United States, that competes, either directly or indirectly, with
the Business or that otherwise interferes, either directly or indirectly, with
the Business.
     1.4 “Noncompetition Period” shall mean the period commencing on the Closing
Date and ending on the third (3rd) anniversary of the Closing Date; provided,
however, that in the event of any breach by either Seller or Seller Parent or
any of their Affiliates or Representatives of any provision of this Agreement,
the Noncompetition Period shall be automatically extended by a number of days
equal to the total number of days in the period from the date on which such
breach shall have first occurred through the date as of which such breach shall
have been fully cured.
     1.5 “Representatives” means the executive officers and employees.
     1.6 “Seller Employee” means any individual who is an employee of Seller or
Seller Parent on the Closing Date, other than Specified Employees.
     1.7 “Specified Employee” means any individual who: (i) is or was an
employee of Seller or Seller Parent that, on the Closing Date or during the one
hundred eighty (180) day period ending on the Closing Date, provided services to
Seller or Parent Seller in connection with the Business; or (ii) is an employee
of Buyer or its Affiliates at any time during the Noncompetition Period.
2. Restriction on Competition. Each of Seller and Seller Parent agree that,
during the Noncompetition Period, it shall not, and shall not permit any of its
Affiliates or Representatives to manage, control, participate in or otherwise
engage in, directly or indirectly, a Competitive Business; provided, however,
that Seller and Seller Parent may, without violating the restrictions set forth
in this Section 2, own, as a passive investment, shares of capital stock of a
publicly held corporation that engages in a Competitive Business if (i) such
shares are actively traded on an Exchange, (ii) the number of shares of such
corporation’s capital stock that are owned beneficially (directly or indirectly)
by Seller and Seller Parent, and the number of shares of such corporation’s
capital stock that are owned beneficially (directly or indirectly) by Seller’s
and Seller Parent’s Affiliates and Representatives collectively represent less
than one percent (1%) of the total number of shares of such corporation’s
outstanding capital stock and (iii) neither Seller nor Seller Parent nor any of
their respective Affiliates or Representatives is otherwise associated directly
or indirectly with such corporation or with any Affiliate or Representative of
such corporation.
3. No Hiring or Solicitation of Employees.
     3.1 Each of Seller and Seller Parent agree that, during the Noncompetition
Period, it shall not, and shall not permit any of its Affiliates or
Representatives to: (i) hire any Specified Employee; or (ii) directly or
indirectly encourage, induce, attempt to induce, solicit or attempt to solicit
(on its own behalf or on behalf of any other Person) any Specified Employee to
leave his or her employment with Buyer or any of its Affiliates or
Representatives, as applicable; provided, however, that this paragraph will not
restrict Seller and Seller Parent from hiring any Specified Employee who applies
for employment with Seller or Seller Parent in response to an

 



--------------------------------------------------------------------------------



 



advertisement in a publication or medium of general circulation that is not
targeted to such Specified Employee.
     3.2 Buyer agrees that, during the Noncompetition Period, it shall not, and
shall not permit any of its Affiliates or Representatives to: (i) hire any
Seller Employee; or (ii) directly or indirectly encourage, induce, attempt to
induce, solicit or attempt to solicit (on its own behalf or on behalf of any
other Person) any Seller Employee to leave his or her employment with Seller or
any of its Affiliates or Representatives as applicable; provided, however, that
this paragraph will not restrict Buyer from hiring any Seller Employee who
applies for employment with Buyer in response to an advertisement in a
publication or medium of general circulation that is not targeted to such Seller
Employee.
4. Nondisparagement. Each of Seller and Seller Parent agree that, during the
Noncompetition Period, it shall not make any written or oral statements or
disclosures, or cause or encourage any of its Affiliates, Representatives or
directors to make any written or oral statements or disclosures, that defame,
disparage or in any way criticize the Business or the reputation, practices or
conduct of Buyer or any of its Affiliates, Representatives or directors. Buyer
agrees that, during the Noncompetition Period, it shall not make any written or
oral statements or disclosures, or cause or encourage any of its Affiliates,
Representatives or directors to make any written or oral statements or
disclosures, that defame, disparage or in any way criticize Seller or Seller
Parent or the reputation, practices or conduct of Seller or Seller Parent or any
of its Affiliates, Representatives or directors.
5. Reasonableness of Covenants. The parties hereto expressly acknowledge and
agree that the character, duration and geographical scope of the restrictive
covenants set forth in this Agreement are reasonable in light of the
circumstances as they exist on the date hereof, including, without limitation,
Seller’s and Seller Parent’s substantial economic interest in the transactions
contemplated by the Transaction Documents. Without limiting the generality of
the foregoing, if any court determines that any of the restrictive covenants
contained herein, or any part thereof, is unenforceable because of the
character, duration or geographic scope of such covenant, the parties agree that
it would serve the mutual intent of such parties if such court would modify the
duration or scope of such provision so that such provision, in its modified
form, shall then be enforceable to the maximum extent permitted by applicable
law.

6.   Miscellaneous.

     6.1 Attorneys’ Fees. If any action or proceeding relating to this Agreement
or the enforcement of any provision of this Agreement is brought against any
party hereto, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements in addition to any other relief to
which the prevailing party may be entitled.
     6.2 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified; (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; if not, then on the next business day; (iii) five (5) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) business day after deposit with a
nationally recognized overnight courier,

 



--------------------------------------------------------------------------------



 



specifying next-day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 6.2):
     If to Seller or Seller Parent:
Clinical Data, Inc.
One Gateway Center, Suite 702
Newton, MA 02458
Attn: Caesar J. Belbel, EVP and Chief Legal Officer
Fax: 617-965-0445
     With a copy to (which shall not constitute notice):
Cooley LLP
500 Boylston Street, 14 Floor
Boston, MA 02116
Attn: Marc A. Recht
Fax: 617-937-2400
     If to Buyer:
Transgenomic, Inc.
12325 Emmet Street
Omaha, NE 68164
Attn: Craig J. Tuttle, President and Chief Executive Officer
Fax: 402-452-5461
     With a copy to (which shall not constitute notice):
Paul, Hastings, Janofsky & Walker LLP
4747 Executive Drive, 12th Floor
San Diego, CA 92121
Attn: Carl R. Sanchez, Esq.
Fax: 858-458-3005
Notwithstanding the foregoing, the parties expressly acknowledge and agree that,
for purposes of delivering any notice pursuant to this Agreement: (i) any such
notice delivered to either Seller or Seller Parent in accordance with this
Section 6.2 shall be deemed to have been delivered to both Seller and Seller
Parent; and (ii) any such notice given by either Seller or Seller Parent in
accordance with this Section 6.2 shall be deemed to have been given by both
Seller and Seller Parent.
     6.3 Headings. The bold-face headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



     6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any conflict of law
rules that may direct the application of the laws of another jurisdiction.
     6.5 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, if any. Neither Seller nor Seller Parent shall assign its rights or
obligations under this Agreement to any Person without the consent of Buyer.
Buyer shall not assign its rights or obligations under this Agreement to any
Person without the consent of Seller Parent.
     6.6 Termination. This Agreement shall automatically terminate and be of no
further force or effect upon a merger, change of control, or sale of all or
substantially all of the assets of Seller Parent.
     6.7 Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative and not alternative. The parties agree
that, in the event of any breach or threatened breach by any party to this
Agreement of any covenant, obligation or other provision set forth in this
Agreement for the benefit of any other party to this Agreement, such other party
shall be entitled, in addition to any other remedy that may be available to it,
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach. The parties
further agree that no Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 6.6, and the parties irrevocably waive any
right they may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.
     6.8 Waiver. No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person, and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
     6.9 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.
     6.10 Severability. Subject to the provisions of Section 5, if one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement in
writing for such provision, then: (i) such provision shall be excluded from this
Agreement; (ii) the balance of the Agreement shall be interpreted as

 



--------------------------------------------------------------------------------



 



if such provision were so excluded; and (iii) the balance of the Agreement shall
be enforceable in accordance with its terms.
     6.11 Counterparts. This Agreement may be executed in counterparts and by
facsimile signatures, any one of which need not contain the signatures of more
than one Party and each of which shall be an original, but all such counterparts
taken together shall constitute one and the same instrument. The exchange of
copies of this Agreement or amendments thereto and of signature pages by
facsimile transmission or by e-mail transmission in portable digital format (or
similar format) shall constitute effective execution and delivery of such
instrument(s) as to the Parties and may be used in lieu of the original
Agreement or amendment for all purposes. Signatures of the Parties transmitted
by facsimile or by e-mail transmission in portable digital format (or similar
format) shall be deemed to be their original signatures for all purposes.
     6.12 Entire Agreement. This Agreement, together with each of the other
Transaction Documents and the schedules and exhibits hereto and thereto, set
forth the entire understanding of the parties hereto relating to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter hereof and
thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have duly executed this Noncompetition and
Nonsolicitation Agreement as of the date first set forth above.

            BUYER:

Transgenomic, Inc.
      By:   /s/ Craig J. Tuttle         Craig J. Tuttle        President and
Chief Executive Officer        SELLER:

PGxHealth, LLC
      By: PGxHealth Holding, Inc.       Its: Sole Member               By:   /s/
Caesar J. Belbel         Caesar J. Belbel        Executive Vice President and
Chief Legal Officer        SELLER PARENT:

Clinical Data, Inc.
      By:   /s/ Caesar J. Belbel         Caesar J. Belbel        Executive Vice
President and Chief Legal Officer     

[Signature Page to Noncompetition and Nonsolicitation Agreement]

 